Exhibit 10.37

 

 

LicL471

 


AN AGREEMENT MADE THE 14TH DAY OF MARCH 1988 BY AND BETWEEN (1) UNILEVER PLC, A
BRITISH COMPANY, OF UNILEVER HOUSE, BLACKFRIARS, LONDON EC4P 4BQ, ENGLAND, AND
UNILEVER NV, A NETHERLANDS COMPANY, OF BURGERMEESTER S’ JACOBPLEIN 1, ROTTERDAM,
NETHERLANDS (HEREIN COLLECTIVELY CALLED ‘UNILEVER’) OF THE ONE PART AND (2)
BEHRINGWERKE AG, A COMPANY OF THE FEDERAL REPUBLIC OF GERMANY, OF POSTFACH 11
40, D-3550 MARBURG 1, FEDERAL REPUBLIC OF GERMANY, (HEREIN CALLED
‘BEHRINGWERKE’) OF THE OTHER PART:


WHEREAS EACH OF UNILEVER AND BEHRINGWERKE POSSESSES CERTAIN PATENT RIGHTS
CONCERNING IMMUNOLOGICAL TEST TECHNIQUES AND PRODUCTS THEREFOR, AND EACH OF
UNILEVER AND BEHRINGWERKE IS WILLING TO GRANT AND RECEIVE LICENCES IN RESPECT OF
THEIR RESPECTIVE PATENT RIGHTS ON THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH:


WHEREBY IN CONSIDERATION OF THE MUTUAL COVENANTS HEREIN CONTAINED IT IS AGREED
AS FOLLOWS:


1.  DEFINITIONS:

Unilever Patents means: all the patent (s) and patent applications listed in
Schedule A and all equivalents, continuations and reissues thereof or
divisionals made in respect thereof, or registrations or patents of importation
or revalidation in respect thereof, applications therefor, and any patents to be
granted thereon, but excluding patent(s) and applications listed in Schedule A1
(divisional applications which are confined to claims which do not concern
paired—monoclonal-antibody techniques), and excluding also patent (s) and
application (s) listed in Schedule A2 (which involve Unilever rights assigned by
an independent third party):

 

--------------------------------------------------------------------------------


Behringwerke Patents means: all the patents) and patent application(s) listed in
Schedule B and all equivalents, continuations and reissues thereof or
divisionals made in respect thereof, or registrations or patents of importation
or revalidation in respect thereof, applications therefor, and any patents to be
granted thereon:


LICENSED PATENTS MEANS COLLECTIVELY UNILEVER PATENTS AND BEHRINGWERKE PATENTS:


LICENSEE MEANS (IN RELATION TO THE UNILEVER PATENTS) BEHRINGWERKE OR AN
ASSOCIATED COMPANY OF BEHRINGWERKE DULY EXERCISING A LICENCE GRANTED TO
BEHRINGWERKE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND (IN RELATION TO
THE BEHRINGWERKE PATENTS) UNILEVER OR ANY COMPANY OF THE UNILEVER GROUP DULY
EXERCISING A LICENCE GRANTED TO UNILEVER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT:


TERRITORY MEANS AT ANY TIME: ALL TERRITORIES OF THE WORLD IN WHICH THERE ARE FOR
THE TIME BEING UNILEVER PATENTS OR BEHRINGWERKE PATENTS:


UNILEVER GROUP MEANS: UNILEVER PLC OF LONDON AND UNILEVER NV OF ROTTERDAM AND
EVERY COMPANY OF WHICH A MAJORITY OF THE VOTING RIGHTS ATTACHING TO ISSUED
ORDINARY SHARE CAPITAL ARE FOR THE TIME BEING EXERCISABLE DIRECTLY OR INDIRECTLY
BY UNILEVER PLC OR UNILEVER NV SEPARATELY OR JOINTLY, OR OVER WHICH UNILEVER PLC
AND/OR UNILEVER NV DIRECTLY OR INDIRECTLY EXERCISE EFFECTIVE MANAGEMENT CONTROL:


ASSOCIATED COMPANY OF BEHRINGWERKE MEANS: ANY COMPANY OF WHICH AT LEAST 50% OF
THE VOTING RIGHTS ATTACHING TO ISSUED ORDINARY SHARE CAPITAL, OR EFFECTIVE
MANAGEMENT CONTROL, IS FOR THE TIME BEING EXERCISABLE DIRECTLY OR INDIRECTLY BY
BEHRINGWERKE OR ANY PARENT COMPANY OR ULTIMATE HOLDING COMPANY OF BEHRINGWERKE:

 

2

--------------------------------------------------------------------------------


 

2.  Granting Provisions:


(1)                                  UNILEVER HEREBY GRANTS TO BEHRINGWERKE AND
BEHRINGWERKE ACCEPTS A NON-EXCLUSIVE LICENCE UNDER EACH OF THE UNILEVER PATENTS
IN AND FOR THE TERRITORY WITH EFFECT FROM THE DATE OF THIS AGREEMENT AND
DURATION UNTIL TERMINATED UNDER THE PROVISIONS OF CLAUSE 3 HEREOF: IN ANY CASE
WHERE UNILEVER IS NOT THE REGISTERED OWNER OF ANY OF THE UNILEVER PATENTS,
UNILEVER UNDERTAKES TO PROCURE FOR BEHRINGWERKE THE GRANT OF SUCH A LICENCE FROM
THE REGISTERED OWNER:


(2)                                  BEHRINGWERKE HEREBY GRANTS TO UNILEVER AND
UNILEVER ACCEPTS A NON-EXCLUSIVE LICENCE UNDER EACH OF THE BEHRINGWERKE PATENTS
IN AND FOR THE TERRITORY WITH EFFECT FROM THE DATE OF THIS AGREEMENT AND
DURATION UNTIL TERMINATED UNDER THE PROVISIONS OF CLAUSE 3 HEREOF: IN ANY CASE
WHERE BEHRINGWERKE IS NOT THE REGISTERED OWNER OF ANY OF THE BEHRINGWERKE
PATENTS, BEHRINGWERKE UNDERTAKES TO PROCURE FOR UNILEVER THE GRANT OF SUCH A
LICENCE FROM THE REGISTERED OWNER:

3.  Duration and Termination:


(1)                                  THIS AGREEMENT AND THE LICENCES TAKING
EFFECT HEREUNDER SHALL COMMENCE ON THE DATE FIRST ABOVE WRITTEN: THIS AGREEMENT
SHALL REMAIN IN EFFECT UNTIL THE EXPIRY OF THE LAST TO EXPIRE OF THE UNILEVER
PATENTS AND BEHRINGWERKE PATENTS: EACH RESPECTIVE LICENCE TAKING EFFECT
HEREUNDER SHALL CONTINUE AS LONG AS THE RESPECTIVE PATENT CONTINUES TO REMAIN IN
FORCE UNLESS EARLIER TERMINATED UNDER CLAUSE 3 (2).

(2)                                  If either party breaches this Agreement,
then (in addition to all other rights and remedies of either party) written
notice may be given by or on behalf of the party

 

3

--------------------------------------------------------------------------------


 

not in breach stating its intention to terminate (at its option) any or all
licences of which the party giving the notice is licensor in accordance with
this Agreement. If the notice also specifies: the breach committed by the other
party; which licence(s) is or are placed under notice of termination; what must
be done in accordance with this Agreement to cure the alleged breach; and a date
of termination no earlier than sixty days from the date of mailing or
transmission of the notice, then the termination shall be effective on the
termination date set forth is the notice, but the notice shall be of no effect
if the breach is cured by the termination date specified in the notice.

4. Assignment and sublicensing:


(1)                                  SUBJECT TO CLAUSES 4(2) AND 4(3) EACH
LICENCE GRANTED IN ACCORDANCE WITH THIS AGREEMENT IS PERSONAL TO THE LICENSEE
THEREOF AND SUCH LICENSEE MAY NOT ASSIGN ANY LICENCE OR ANY BENEFIT GRANTED
HEREUNDER NOR GRANT ANY SUBLICENCE IN RESPECT THEREOF WITHOUT THE WRITTEN
CONSENT OF THE OTHER PARTY HERETO:


(2)                                  THE LICENCES GRANTED TO UNILEVER IN
ACCORDANCE WITH THIS AGREEMENT MAY BE EXERCISED AND EVERY OBLIGATION OF UNILEVER
HEREUNDER EFFECTUALLY PERFORMED BY ANY COMPANY OF THE UNILEVER GROUP:

(3)                                  The licences granted to Behringwerke in
accordance with this Agreement may be exercised and every obligation of
Behringwerke hereunder effectually performed by any company which is an
Associated Company of Behringwerke:

 

4

--------------------------------------------------------------------------------


 

 

5.  Miscellaneous provisions:


(1)                                  UNILEVER AND BEHRINGWERKE EACH AGREE TO
PROVIDE A PATENT NOTICE SATISFACTORY TO THE OTHER ON ALL RESPECTIVE PRODUCTS
SOLD UNDER THE RESPECTIVE LICENCES GRANTED HEREUNDER IN ANY TERRITORY IN WHICH
FAILURE TO PROVIDE SUCH NOTICE EITHER CAN JEOPARDIZE VALIDITY OR ENFORCEABILITY
OF PATENT RIGHTS, OR WOULD CONTRAVENE LOCAL LAW.


(2)                                  RESPONSIBILITY FOR THE MANUFACTURE, USE AND
SALE OF EVERY PRODUCT MADE AND SOLD UNDER A LICENCE GRANTED IN ACCORDANCE  WITH
THE TERMS HEREOF SHALL BE ACCEPTED BY THE MANUFACTURER AND/OR SELLER THEREOF, SO
THAT (A) NEITHER UNILEVER NOR ANY COMPANY OF THE UNILEVER GROUP SHALL BE LIABLE
TO BEHRINGWERKE OR ANY ASSOCIATED COMPANY OF BEHRINGWERKE NOR ANY OF THEIR
CUSTOMERS FOR ANY DAMAGE OR LOSS OF WHATEVER NATURE RELATING TO ANY OF THEIR
PRODUCTS LICENSED UNDER ANY OF THE UNILEVER PATENTS IN ACCORDANCE WITH THIS
AGREEMENT, AND (B) NEITHER BEHRINGWERKE NOR ANY ASSOCIATED COMPANY OF
BEHRINGWERKE SHALL BE LIABLE TO UNILEVER OR ANY COMPANY OF THE UNILEVER GROUP
NOR ANY OF THEIR CUSTOMERS FOR ANY DAMAGE OR LOSS OF WHATEVER NATURE RELATING TO
ANY OF THEIR PRODUCTS LICENSED UNDER ANY OF THE BEHRINGWERKE PATENTS IN
ACCORDANCE WITH THIS AGREEMENT.

(3)                                  Unilever warrants that it is directly or
indirectly the owner or the Unilever Patents or otherwise has the right to
license and procure the grant of licence(s) to Behringwerke in accordance with
the terms hereof, and Behringwerke warrants that it is directly or indirectly
the owner of the Behringwerke Patents or otherwise

 

5

--------------------------------------------------------------------------------


 


HAS THE RIGHT TO LICENSE AND PROCURE THE GRANT OF LICENCE(S) TO UNILEVER IN
ACCORDANCE WITH THE TERMS HEREOF.

Neither party shall be obliged to maintain in force any of the Unilever Patents
or the Behringwerke Patents.


NEITHER PARTY WARRANTS THE VALIDITY OF THE UNILEVER PATENTS OR THE BEHRINGWERKE
PATENTS RESPECTIVELY, NOR THAT THE MANUFACTURE USE AND SALE OF PRODUCTS IN
ACCORDANCE THEREWITH IS FREE OF INFRINGEMENT OF ANY OTHER PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHTS.

(4)                                  No licence is implied or granted to either
party under any patent or other intellectual property rights of Unilever or of
Behringwerke save as expressly required in accordance with this Agreement.


(5)                                  ALL NOTICES WHICH SHALL OR MAY BE GIVEN TO
UNILEVER HEREUNDER SHALL BE SENT BY PREPAID REGISTERED MAIL OR TELEX, OR
FACSIMILE TRANSMISSION ADDRESSED TO THE RECIPIENT AT THE FOLLOWING ADDRESS:

Unilever PLC, Patent Division,

Unilever House, Blackfriars,

London EC4P 4BQ

England (telex 28395 UNIL G)

(facsimile (+44 1 or 01) 822 5951)

 

or at such other address as Unilever may notify in writing to Behringwerke.

 

6

--------------------------------------------------------------------------------


 


(6)                                  ALL NOTICES WHICH SHALL OR MAY BE GIVEN TO
BEHRINGWERKE HEREUNDER SHALL BE SENT BY PREPAID REGISTERED MAIL OR TELEX OR
FACSIMILE TRANSMISSION ADDRESSED TO THE RECIPIENT AT THE ADDRESS HEREIN STATED:

Behringwerke AG

Patentabteilung

Postfach 11 40

D-3550 Marburg 1

Germany

(telex 482320 BW D)

(facsimile (+49 6421 or 06421) 31388)

 

or a such other address as Behringwerke may notify in writing to Unilever.


(7)                                  THIS AGREEMENT SHALL BE GOVERNED BY ENGLISH
LAW.

AS WITNESS the hands of signatories duly authorized to execute this Agreement on
behalf of the parties hereto:

 

For and on behalf of Unilever plc:

 

 

  /s/ [illegible]

 

For and on behalf of Unilever NV:

 

 

 /s/ [illegible]

 

/s/ [illegible]

 

For and on behalf of Behringwerke AG:

 

 

/s/ [illegible]

/s/ [illegible]

 

Schedule A: (Unilever licensed patents)

 

(Country)

 

(Application No)

 

(Publication No)

Europe

 

81302809.9

 

0 042 755

Japan

 

502035/81

 

57-500845

USA

 

348048

 

 

 

7

--------------------------------------------------------------------------------


 

Schedule A1:                       (Unilever divisionals confined to claims
which do not concern paired-monoclonal antibody technique, and which are not
licensed hereby)

 

(Country)

 

(Application No)

 

(Publication No)

Europe

 

83111532.4

 

0 I11 762

Europe

 

83113248.5

 

0 146 654

 

Schedule A2:                       (Unilever patents/applications derived by
assignment from an independent third party, which are not licensed hereby)

 

(Country)

 

(Application No)

 

(Publication No)

Europe

 

81303203.4

 

0 044 219

Japan

 

502348/82

 

 

USA

 

351444 and 745837

 

4 618 589

USA

 

905465

 

 

 

Schedule B:           (Behringwerke licensed patents)

 

(Country)

 

(Application No)

 

(Publication No)

Europe

 

85115333.8

 

0 186 799

Germany

 

 

 

34 45 816

Japan

 

145459

 

 

USA

 

808,563

 

 

Yugoslavia

 

1936/85

 

 

Spain

 

 

 

549 895

Canada

 

1165712

 

 

Mexico

 

132869

 

 

Australia

 

51315/85

 

 

 

8

--------------------------------------------------------------------------------